Citation Nr: 0940052	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-37 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1944 to April 1946.  
The Veteran was awarded the Purple Heart and the Combat 
Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an September 2004 rating decision, with notice 
issued in October 2004, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho.

The Veteran had requested to testify before a travel Board at 
the RO.  However in July 2009 in a written statement the 
Veteran waived his request for a hearing.  The Board will 
proceed with the record before it.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence does not show that there is a 
current diagnosis of PTSD of record or any current diagnosis 
of an acquired psychiatric disability.    


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be competent evidence of (1) 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



Analysis - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

A review of the Veteran's service treatment records finds a 
March 1945 notation indicating "no disease" and that the 
Veteran was under observation for probable conversion 
hysteria.  After evaluation in April 1945 the diagnosis was 
neurosis, anxiety reaction, line of duty (aggravation).  The 
examiner recommended limited assignment, finding the Veteran 
was not fit for combat because of nervousness.  The service 
treatment records contain treatment reports for other 
disabilities; however the Board found no other entries 
pertaining to the diagnosis of neurosis.  An April 1946 
Report of Medical Examination Prior to Discharge included an 
assessment of a "normal" psychiatric diagnosis.  

The Veteran submitted an April 1946 claim seeking a grant of 
service connection for various disabilities, which did not 
include any reference to neurosis, anxiety, or nervousness.  

There are no treatment records, VA or private, of record 
prior to the Veteran's June 2004 claim seeking service 
connection for PTSD.  In no statement of record does the 
Veteran allege he sought medical treatment for PTSD, anxiety, 
or nervousness prior to his claim; however in many statements 
of record, the Veteran asserts he has experienced the 
symptoms of PTSD since he returned home from the war, for 60 
years.  

In August 2004 the Veteran was afforded a VA PTSD 
examination.  The examiner noted the claims file was reviewed 
and that the Veteran had no VA treatment records at that VA 
medical center.  The Veteran was friendly and cooperative and 
answered all questions openly.  His thought process was 
logical and relevant, but somewhat tangential at times.  The 
Veteran denied any history of hallucinations, suicidal or 
homicidal thoughts, substance abuse, obsessions, compulsions, 
panic attacks, rage reactions, or impulse control problems.  
The Veteran described his sleep as fair to good most nights.  
The Veteran did notice increased problems with memory.  The 
Veteran reported experiencing episodes of depression at the 
death of his first sergeant during combat and at the death of 
his brother many years later; otherwise, his mood has been 
relatively stable for many years with no unusual anxiety or 
depression.  The Veteran stated he received private medical 
care and recent hospitalizations had been for his knees and 
hernia repair.  He denied any treatment for emotional 
problems since his military discharge.  The Veteran described 
his leg wound in January 1945 in France and considered the 
death of his first sergeant his most traumatic memory.  The 
Veteran described post-service, close relationships with his 
wife, family, and friends.  

The examiner noted his stressors appeared to qualify as PTSD 
stressors under the DSM-IV.  However, the Veteran stated 
combat memories rarely arose unless someone spoke about the 
war.  He reported having frequent combat related nightmares 
in the few years after returning home, but these nightmares 
gradually subsided and the Veteran denied having had any for 
many years.  He further denied ever experiencing a flashback.  
Sadness was the primary emotion that arose when he was 
reminded of combat.  The Veteran further reported most nights 
he slept very well and felt rested in the morning, while 
other nights his sleep was disturbed by some insomnia, though 
he could not relate the episodes of insomnia to anything in 
particular.  Age-related concentration deficits appeared to 
have developed recently.  

The examiner quoted from the Veteran's service treatment 
records the request from his unit officer to have the Veteran 
"reclassified" because the Veteran's combat strain and 
fatigue had left him without the physical stability to serve 
the unit.  He also noted the suggestion of preservice anxiety 
symptoms, intensification of anxiety with exposure to combat 
and the 1945 diagnosis of neurosis, anxiety reaction.  The 
examiner found that the Veteran appeared to have gradually 
recovered from his combat related anxiety symptoms since his 
separation from service.  While the Veteran currently 
experienced a few symptoms of PTSD, the examiner assessed he 
did not qualify for a PTSD diagnosis under the DSM-IV.  

In February 2005 the Veteran initiated care with VA.  The 
initial PTSD screening was negative.  However, the evaluation 
with the physician concluded with the assessment that PTSD 
was possible and that the Veteran should see the mental 
health clinic that day.  An assessment from Psychiatry is of 
record.  The examiner noted the Veteran came reluctantly and 
was frank that he did not want to see the physician.  The 
Veteran stated he knew he had some problems with the war, but 
he did not want to talk about it.  After describing different 
events he experienced, the Veteran stated he did not talk 
about the war for nearly 50 years and had only begun speaking 
about it to his wife.  He had nightmares every night for 
several years after the war.  He also stated he still had 
nightmares a couple of times a month.  The Veteran also 
reported a startle reaction if someone surprised him.  The 
Veteran also described a close relationship with his wife and 
family.  The physician noted no history of depression or 
psychosis and no symptoms of either.  The physician assessed 
that the Veteran had some residual symptoms of PTSD but the 
physician was unable to make a formal diagnosis now, though 
he may have warranted one in the years after the war.  

VA treatment records continue with different reports for 
other disabilities.  A January 2008 PTSD screening was 
assessed as negative.  

In this case, there is no medical diagnosis of PTSD from any 
source in the record.  Indeed, there is no such diagnosis in 
the service treatments records or any of the post-service 
clinical reports, though the Veteran refers to having PTSD in 
his statements.  The Board is mindful that it is unlikely to 
see a diagnosis of PTSD in records from the World War II era 
and that the Veteran's service treatment records do contain a 
diagnosis of neurosis.  The Board is also mindful of its 
obligation to consider an acquired psychiatric disability 
claim in light of the claim in the record.    See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

However, in addition to the lack of PTSD diagnosis, there is 
no medical evidence of a current diagnosis of any mental 
disability.  In two mental health evaluations, conducted 
months apart by different examiners, the Veteran received no 
diagnosis of any mental health disability and, to the medical 
examiners, denied symptoms sufficient to warrant a PTSD 
diagnosis sufficient under DSM-IV.  For this reason the claim 
fails.  

Therefore, the veteran has not brought forth competent 
evidence from a medical professional of a current disability 
stemming from mental health problems during service; thus, 
service connection for the claimed condition cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability). 

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing the horrors 
of combat and experiencing nightmares in the years after the 
war.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding diagnosis or causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  The Board finds that the etiology and 
diagnosis of PTSD or of an acquired psychiatric disability to 
be far too complex a medical question to lend itself to the 
opinion of a layperson.

The Board finds the absence of documented complaints or 
treatment for over 50 years to be very probative.  In this 
regard, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the Veteran does not have a PTSD 
diagnosis, or any diagnosis of an acquired psychiatric 
disability, from any competent source.  Therefore, there is 
no support for a grant of service connection for PTSD.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the Veteran in June 2004 before the initial 
original adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  No letter provided the Veteran with 
notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection 
pertaining to his PTSD claim, though a December 2007 notice 
letter pertaining to another claim did provide such notice.  
In any event, because service connection for PTSD is denied, 
any questions regarding a disability rating and effective 
date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.   The Board notes that the Veteran did not identify or 
request any private records.  The Board is satisfied that the 
RO fulfilled its duty to assist the Veteran.

The Veteran was afforded a VA examination in August 2004 to 
determine the nature and etiology of his claimed PTSD.  This 
examination included a review of the record, interview with 
the Veteran, including his recital of stressors in service 
and his reports of symptomatology, and mental status 
examination of the Veteran.  The examination was adequate for 
the examiner to make a fully informed opinion.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Service connection for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


